DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austen, Jr. (U.S. Patent Application Publication No. 2013/0158515).
Regarding claim 1, Austen discloses a system for processing adipose tissue (Please See Annotated Figure 1 below; Paragraphs 0134 and 0135), comprising: a tissue container and processing device (Annotated Figure 1, feat. A), including: an exterior wall (Annotated Figure 1, feat. B) surrounding an interior volume (Annotated Figure 1, feat. C); a structure for processing the adipose tissue (Annotated Figure 1, feat. D; Paragraph 0134, lines 1-21); and at least one transfer port (Annotated Figure 1, feat. E); and a device for processing filtrate from the tissue container (Annotated Figure 1, feat. F; Paragraph 0134, lines 22-26), comprising: a fluid pathway comprising a first end, a second end, and a fluid lumen extending between the first end and the second end for passage of the fluid therebetween (Annotated Figure 1, feat. G); a first filter disposed within the fluid pathway between the first end and the second end (Annotated Figure 1, feat. H), the filter being configured to collect adipose tissue particles from the filtrate and selectively filter waste material from the fluid (Paragraphs 0062, 0134, and 0135); a waste collection volume surrounding the filter (Annotated Figure 1, feat. I) and including a waste port for engagement with a waste removal device (Annotated Figure 1, feat. J); a tissue retrieval port in fluid communication with the filter proximate the second end of the fluid pathway (Annotated Figure 1, feat. K; Paragraph 0135).
Regarding claim 2, Austen discloses the system of claim 1. Austen further discloses that the first filter has a pore size of between about 0.2 mm and about 0.05 mm (Paragraph 0064).
Regarding claim 3, Austen discloses the system of claim 1. Austen further discloses a second filter positioned downstream of the first filter (Paragraph 0062, lines 16-18; Paragraph 0065).
Regarding claim 4, Austen discloses the system of claim 3. Austen further discloses that the second filter has a pore size that is smaller than the pore size of the first filter (Paragraph 0065).

    PNG
    media_image1.png
    826
    588
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Adapted from figure 9A of Austen, Jr. (U.S. Patent Application Publication No. 2013/0158515).)]Regarding claim 5, Austen discloses the system of claim 1. Austen further discloses that the first filter is substantially cylindrical 
Regarding claim 6, Austen discloses the system of claim 1. Austen further discloses that the tissue retrieval port is configured to remove collected adipose tissue particles in an open position (Paragraph 0135). 
Regarding claim 7, Austen discloses the system of claim 1. Austen further discloses a container for the collection of adipose tissue (Annotated Figure. 1, feat. L; Paragraph 0135).
Regarding claim 11, Austen discloses a method of processing adipose tissue (Paragraphs 0092, 0134, and 0135), comprising: selecting a device (Paragraph 0092, lines 6-9; Paragraphs 0134 and 0135) comprising: a fluid pathway comprising a first end, a second end, and a fluid lumen extending between the first end and the second end for passage of the fluid therebetween (Annotated Figure 1, feat. G); a first filter disposed within the fluid pathway between the first end and the second end (Annotated Figure 1, feat. H), the filter being configured to collect adipose tissue particles from the filtrate and selectively filter waste material from the fluid (Paragraphs 0062, 0134, and 0135); a waste collection volume surrounding the filter (Annotated Figure 1, feat. I) and including a waste port for engagement with a waste removal device (Annotated Figure 1, feat. J); a tissue retrieval port in fluid communication with the filter proximate the second end of the fluid pathway (Annotated Figure 1, feat. K; Paragraph 0135); advancing the fluid through the fluid pathway (Paragraph 0092, lines 10-14; Paragraph 0134, lines 22-26); evacuating waste material through the waste port into the waste removal device (Paragraph 0134, lines 22-26; Paragraph 0135, lines 1-2); and removing collected adipose tissue particles into a container for collection of adipose tissue (Paragraph 0135, lines 2-10).
Regarding claim 13, Austen discloses the method of claim 11. Austen further discloses that the first filter has a pore size of between about 0.2 mm and about 0.05 mm (Paragraph 0064).
Regarding claim 14, Austen discloses the method of claim 11. Austen further discloses a second filter positioned downstream of the first filter (Paragraph 0062, lines 16-18).
Regarding claim 15, Austen discloses the method of claim 14. Austen further discloses that the second filter has a pore size that is smaller than the pore size of the first filter (Paragraph 0065).
Regarding claim 16, Austen discloses the method of claim 11. Austen further discloses that the tissue retrieval port is configured to remove collected adipose tissue particles in an open position (Paragraph 0135).
Regarding claim 17, Austen discloses the method of claim 11. Austen further discloses that the container for collection of adipose tissue comprises a syringe (Annotated Figure 1, feat. L; Paragraph 0135, lines 2-10).
Regarding claim 18, Austen discloses the method of claim 17. Austen further discloses that the method comprises removing the syringe after removing the collected adipose tissue particles (Paragraph 0135, lines 2-10).
Regarding claim 19, Austen discloses the method of claim 18. Austen further discloses that the method comprises injecting the collected adipose tissue particles into a tissue site (Paragraph 0135, lines 2-10).
Claim Rejections - 35 USC § 103



















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Austen, Jr. (U.S. Patent Application Publication No. 2013/0158515) in view of Park et al. (U.S. Patent Application Publication No. 2013/0324966).
Regarding claim 8, Austen discloses the system of claim 1. Austen does not disclose that the first filter comprises a mesh.
Park teaches a device for harvesting and processing adipose tissue (Abstract). Park teaches that the device comprises a porous filter (Fig. 1, feat. 30) for retaining tissue and fat cells while allowing the removal of excess liquids and undesirable materials (Paragraph 0021). Park teaches that the filter may be a rigid mesh screen (Paragraph 0021, lines 19 and 20) and that filters made of rigid materials are advantageously capable of withstanding the pressure changes associated with collecting, processing, and transferring tissue (Paragraph 0022). Therefore, it would prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Austen so that the first filter comprises a mesh so that the filter is capable of withstanding the pressure changes associated with collecting, processing, and transferring adipose tissue as taught by Park. 
Regarding claim 20, Austen discloses the method of claim 11. Austen does not disclose that the first filter comprises a mesh.
As discussed above, teaches a device for harvesting and processing adipose tissue (Abstract). Park teaches that the device comprises a porous filter (Fig. 1, feat. 30) for retaining tissue and fat cells while allowing the removal of excess liquids and undesirable materials (Paragraph 0021). Park teaches that the filter may be a rigid mesh screen (Paragraph 0021, lines 19 and 20) and that filters made of rigid materials are advantageously capable of withstanding the pressure changes associated with collecting, processing, and transferring tissue (Paragraph 0022). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Austen so that the first filter comprises a mesh so that the filter is capable of withstanding the pressure changes associated with collecting, processing, and transferring adipose tissue as taught by Park.
Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Austen, Jr. (U.S. Patent Application Publication No. 2013/0158515) in view of Shippert (U.S. Patent Application Publication No. 2009/0287190)
Regarding claim 9, Austen discloses the system of claim 1. Austen does not disclose that the system comprises a negative pressure source. Austen discloses embodiments in which the system comprises a positive pressure source upstream of the filter for exerting positive pressure upstream of the filter, i.e. at the first end of the fluid pathway, and driving fluid through the system (Fig. 8A, feat. “Pressure Generating Device”; Fig. 8B, feats. “Bladder” and “Compressed Air Inlet”; Paragraphs 0071, 0092, 0126, 0127, and 0130).
Shippert teaches systems and methods for collecting, processing, and transplanting tissue (Abstract; Paragraph 0018). Shippert teaches an embodiment (Fig. 1, feat. 100; Paragraph 0050) comprising a fluid pathway with a first end (Fig. 1, feat. 168; Paragraph 0054), a second end (Fig. 1, feat. 172; Paragraph 0055), and a fluid lumen extending between the first end and the second end for passage of a fluid therebetween (Fig. 1, feat. 160; Paragraph 0054). Shippert teaches that suction may be applied to the second end of the fluid pathway by a vacuum source (Fig. 1, feat. 126; Paragraph 0053) in fluid communication with the fluid pathway by a perforated central suction tube (Fig. 1, feat. 188; Paragraph 0055) attached to the second end of the fluid pathway (Paragraph 0055). Shippert teaches that suction applied by the vacuum source allows fluids to be drawn through the fluid pathway and removed from the desired tissue (Paragraph 0055, lines 14-23; Paragraphs 0072 and 0073).
As discussed above, Austen discloses a system which differs from the claimed system by the substitution of a negative pressure source for a positive pressure source upstream from the fluid pathway. As discussed above, Shippert teaches that the use of negative pressure sources in tissue collection and processing systems was known in prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Austen so that it further comprises a negative pressure source as taught by Shippert. Please see MPEP 2143.I.B.
Regarding claim 10, Austen in view of Shippert discloses the system of claim 9. As discussed above, Shippert teaches that the vacuum source (Fig. 1, feat. 126) is in fluid communication with the fluid pathway (Fig. 1, feat. 168) via its second end (Fig. 1, feats. 172 and 188; Paragraph 0055). Therefore, Austen in view of Shippert discloses that the negative pressure source is in fluid communication with the fluid pathway.
Regarding claim 12, Austen discloses the method of claim 12. Austen does not disclose that advancing the fluid through the fluid pathway comprises applying a suction pressure to the second end of the fluid pathway to draw the fluid into the fluid pathway. Austen discloses embodiments in which advancing the fluid through the fluid pathway comprises causing a pressure generating device to exert positive pressure upstream of the filter, i.e. at the first end of the fluid pathway (Fig. 8A, feat. 
As discussed above, Shippert teaches systems and methods for collecting, processing, and transplanting tissue (Abstract; Paragraph 0018). Shippert teaches an embodiment (Fig. 1, feat. 100; Paragraph 0050) comprising a fluid pathway with a first end (Fig. 1, feat. 168; Paragraph 0054), a second end (Fig. 1, feat. 172; Paragraph 0055), and a fluid lumen extending between the first end and the second end for passage of a fluid therebetween (Fig. 1, feat. 160; Paragraph 0054). Shippert teaches that suction may be applied to the second end of the fluid pathway by a vacuum source (Fig. 1, feat. 126; Paragraph 0053) in fluid communication with the fluid pathway by a perforated central suction tube (Fig. 1, feat. 188; Paragraph 0055) attached to the second end of the fluid pathway (Paragraph 0055). Shippert teaches that suction applied by the vacuum source allows fluids to be drawn through the fluid pathway and removed from the desired tissue (Paragraph 0055, lines 14-23; Paragraphs 0072 and 0073).
As discussed above, Austen discloses a method which differs from the claimed method by the substitution of the claimed step of advancing fluid through the fluid pathway by applying suction pressure to the second end of the fluid pathway for a step of advancing fluid through the fluid pathway by applying a positive pressure to the first end of the fluid pathway. As discussed above, Shippert teaches that the step of advancing fluid through a system for collecting tissue by means of suction pressure applied to the second end of a fluid pathway was known in the art. One of ordinary skill in the art could have modified the method disclosed by Austen by substituting the prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Austen so that advancing the fluid through the fluid pathway comprises applying a suction pressure to the second end of the fluid pathway to draw the fluid into the fluid pathway as taught by Shippert. Please see MPEP 2143.I.B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vossman et al. (U.S. Patent Application Publication No. 2010/0285521) discloses adipose tissue collection and pre-processing devices for use in liposuction procedures.
Levine et al. (U.S. Patent Application Publication No. 2013/0030322) discloses a tissue collection system.
Stubbers et al. (U.S. Patent Application Publication No. 2010/0285588) discloses an apparatus and method for cell isolation for isolating cells from adipose tissue.
Alt et al. (U.S. Patent Application Publication No. 2012/0195863) discloses methods for recovering cells from tissue samples.
Pilkington et al. (U.S. Patent Application Publication No. 2016/0333305) discloses devices and methods for breaking down and sizing harvested fat.
Dubrul et al. (U.S. Patent No. 4,834,703) discloses a liposuction filter.
Shippert (U.S. Patent Application Publication No. 2015/0374888) discloses methods and systems for sizing fat parcels comprising serially applied filter elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ARJUNA P CHATRATHI/           Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/           Primary Examiner, Art Unit 3781